
	
		II
		111th CONGRESS
		1st Session
		S. 268
		IN THE SENATE OF THE UNITED STATES
		
			January 15, 2009
			Mrs. Murray (for herself
			 and Ms. Stabenow) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide funding for a Green Job Corps program,
		  YouthBuild Build Green Grants, and Green-Collar Youth Opportunity Grants, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Green-Collar Youth Jobs,
			 Education, and Training Stimulus Act.
		2.FindingCongress finds that there is a serious and
			 growing need for employment opportunities for economically disadvantaged youth
			 (including young adults), as demonstrated by statistics from the Bureau of
			 Labor Statistics stating that, in December 2008—
			(1)the unemployment
			 rate increased to 7.2 percent, as compared to 4.9 percent in December
			 2007;
			(2)the unemployment
			 rate for 16- to 19-year-olds rose to 20.8 percent, as compared to 16.9 percent
			 in December 2007; and
			(3)the unemployment
			 rate for African-American 16- to 19-year-olds increased to 33.7 percent, as
			 compared to 28 percent in December 2007.
			3.PurposesThe purposes of this Act are—
			(1)to increase
			 knowledge of the importance of building a green economy;
			(2)to increase
			 energy efficiency and renewable energy usage;
			(3)to strengthen the
			 protection of the environment;
			(4)to decrease
			 carbon emissions; and
			(5)to increase the
			 number of well-trained youth workers who can obtain well-paying jobs in a range
			 of green-collar industries and other viable industries.
			4.DefinitionsIn this Act:
			(1)Green-collar
			 industriesIn this section, the term green-collar
			 industries means industries throughout the economy of the United
			 States—
				(A)that promote
			 energy efficiency, energy conservation, and environmental protection, including
			 promoting renewable energy and clean technology;
				(B)that offer jobs
			 with substantial pay and benefits; and
				(C)that are
			 industries in which there is likely to be continued demand for workers.
				(2)Local board,
			 low-income individual, SecretaryThe terms local
			 board, low-income individual, and Secretary
			 have the meanings given the terms in section 101 of the Workforce Investment
			 Act of 1998 (29 U.S.C. 2801).
			(3)Registered
			 apprenticeship programThe term registered apprenticeship
			 program means an industry skills training program at the postsecondary
			 level that combines technical and theoretical training through structured
			 on-the-job learning with related instruction (in a classroom or through
			 distance learning) while an individual is employed, working under the direction
			 of qualified personnel or a mentor, and earning incremental wage increases
			 aligned to enhanced job proficiency, resulting in the acquisition of a
			 nationally recognized and portable certificate, under a plan approved by the
			 Office of Apprenticeship or a State agency recognized by the Department of
			 Labor.
			5.Green Job Corps
			 Program
			(a)PurposesThe purposes of this section are—
				(1)to encourage
			 youth participating in the Job Corps to become informed energy- and
			 environmentally-conscious consumers;
				(2)to enable the
			 youth to acquire and expand skills related to green-collar industries;
			 and
				(3)to address Job
			 Corps construction needs and energy costs and to make Job Corps centers more
			 energy efficient, including retrofitting facilities and restoring
			 campuses.
				(b)DefinitionsIn
			 this section, the terms enrollee, graduate, and
			 Job Corps Center have the meanings given the terms in section 142
			 of the Workforce Investment Act of 1998 (29 U.S.C. 2882).
			(c)General
			 authorityThe Secretary is authorized to reserve not more than
			 $500,000,000 of the funds appropriated under this Act to provide work
			 experiences and training described in subsection (d) in green-collar
			 industries. The Secretary shall provide the work experiences and training, in
			 conjunction with activities described in section 148 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2888), under subtitle C of title I of such
			 Act (29 U.S.C. 2881 et seq.) (except that subsections (c) and (d) of section
			 159 of such Act (29 U.S.C. 2899) shall not apply to such experiences and
			 training).
			(d)Use of
			 funds
				(1)Skill
			 development program activitiesThe Secretary shall expand Job
			 Corps skill development program activities by updating occupational training
			 programs (including making changes in curriculum and equipment), including
			 development of necessary academic skills in green-collar industries (including
			 construction, facilities maintenance, and advanced manufacturing).
				(2)Paid work
			 opportunitiesAs part of Job Corps career training, the Secretary
			 shall provide paid work opportunities, in green-collar industries, primarily
			 located at Job Corps centers, in order to address Job Corps construction needs
			 and make those centers more energy efficient, including retrofitting facilities
			 and restoring campuses. In carrying out this paragraph, the Secretary shall
			 give priority to projects that help conserve, develop, or manage public natural
			 resources or public recreational areas, or support the public interest.
				(3)Consumer and
			 leadership activitiesAs part of the Job Corps life skills
			 program, the Secretary shall offer consumer and leadership activities, to
			 create a corps of intelligent and informed energy- and
			 environmentally-conscious consumers, including activities that educate Job
			 Corps members about how they can contribute to minimize the effects of climate
			 change and become future leaders in their local communities who preserve and
			 strengthen energy- and environmentally-conscious practices.
				(e)Report to
			 Congress
				(1)IndicatorFor
			 purposes of the Green Job Corps program carried out under this section, the
			 indicators of performance shall be—
					(A)entry of
			 graduates who participated in work experiences described in subsection (d)(2)
			 into unsubsidized employment in a green-collar industry;
					(B)average wages
			 received by such graduates upon entry into such employment; and
					(C)number of such
			 graduates who obtain an occupational or education-related credential.
					(2)AssessmentThe
			 Secretary shall prepare an assessment of the Green Job Corps program
			 that—
					(A)describes the use
			 of funds made available under this section to carry out the program and the
			 progress achieved through that program; and
					(B)provides
			 information on the performance of the program on the indicators of
			 performance.
					(3)ReportThe
			 Secretary shall include the assessment described in paragraph (2) in the
			 corresponding annual report described in subsection (c) of section 159 of such
			 Act (29 U.S.C. 2899), in lieu of submitting any of the information described in
			 subsection (c) or (d) of that section 159 with respect to the Green Job Corps
			 program.
				6.YouthBuild Build
			 Green Grants
			(a)General
			 authorityThe Secretary is
			 authorized to reserve $300,000,000 of the funds appropriated under this Act to
			 provide to eligible youth education, work experiences (including service), and
			 training, in green-collar industries, especially concerning the weatherization
			 and energy retrofitting of homes of low-income individuals. The Secretary shall
			 provide the services described in this subsection in conjunction with
			 activities described in section 173A(c) of the Workforce Investment Act of 1998
			 (29 U.S.C. 2918a(c)), under the YouthBuild program set forth in section 173A of
			 such Act (29 U.S.C. 2918a) (except that paragraphs (3), (4), and (5) of
			 subsection (c), and subsection (d), of such section shall not apply to such
			 services).
			(b)GrantsThe
			 Secretary is authorized to award from the reserved funds, on a competitive
			 basis, YouthBuild Build Green grants to entities that are recipients of
			 YouthBuild grants under section 173A of such Act.
			(c)ApplicationTo
			 be eligible to receive a grant under this section, an entity shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
			(d)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 entities who—
				(1)demonstrate the
			 ability to leverage additional resources, which may include materials,
			 personnel, and supplies, from other public and private sources; and
				(2)demonstrate the
			 ability to build a foundation of public-private partnerships in a green-collar
			 industry, related to construction, for future projects carried out by the
			 entities.
				(e)Eligible
			 youthTo be eligible to participate in the program carried out
			 under this section, a youth shall meet the requirements of section 173A(e)(1)
			 of the Workforce Investment Act of 1998 (29 U.S.C. 2918a(e)(1)).
			(f)Use of
			 funds
				(1)Skills
			 development and trainingAn entity that receives a grant under
			 this section shall use not less than 90 percent of the funds made available
			 through the grant to provide to participants in the program carried out under
			 this section a combination of classroom education and job skills development,
			 through onsite training and work experiences (including construction or
			 rehabilitation of facilities) in a construction trade that makes efficient use
			 of green technologies. Such education and skills development shall be designed
			 to prepare the participants for jobs in green-collar industries in their
			 communities and States.
				(2)Supervision and
			 trainingThe entity may use not more than 10 percent of the grant
			 funds for supervision and training costs related to the activities described in
			 paragraph (1).
				(g)Report to
			 Congress
				(1)IndicatorsFor
			 purposes of the program carried out under this section, the indicators of
			 performance shall be—
					(A)entry of
			 individuals who completed their participation in the program and who
			 participated in activities described in subsection (f)(1) into registered
			 apprenticeship programs in a construction trade in a green-collar industry or a
			 related trade; and
					(B)entry of such
			 individuals, who participated in such activities, into unsubsidized employment
			 in a green-collar industry.
					(2)AssessmentThe
			 Secretary shall prepare an assessment of the program that—
					(A)describes the use
			 of funds made available under this section to carry out the program and the
			 progress achieved through that program; and
					(B)provides
			 information on the performance of the program on the indicators of
			 performance.
					(3)ReportThe
			 Secretary shall annually submit to Congress a report containing the assessment
			 described in paragraph (2).
				7.Green-Collar
			 Youth Opportunity Grants
			(a)DefinitionThe
			 term community college means a 2-year institution of higher
			 education, as defined in section 101 of the Higher Education Act of 1965 (20
			 U.S.C. 1001).
			(b)General
			 authorityThe Secretary is
			 authorized to reserve $200,000,000 of the funds appropriated under this Act for
			 work experiences and training in green-collar industries for eligible youth.
			 The Secretary shall provide the work experiences and training in conjunction
			 with activities described in section 169(b) of the Workforce Investment Act of
			 1998 (29 U.S.C. 2914(b)), under the Youth Opportunity Grants program described
			 in section 169 of that Act (29 U.S.C. 2914) (except that subsections (a)(3),
			 (b)(2), (d), (e)(2), (f), and (g) of such section shall not apply to such work
			 experiences and training).
			(c)GrantsThe Secretary is authorized to award from
			 the reserved funds, on a competitive basis, Green-Collar Youth Opportunity
			 Grants to eligible organizations.
			(d)Eligible
			 organizations
				(1)In
			 generalTo be eligible to receive a grant under this section, an
			 organization shall be a local board described in section 169(c) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2914(c)) an entity described in
			 section 169(d) of such Act (29 U.S.C. 2914(d)), or an entity acting of behalf
			 of an eligible strategic partnership.
				(2)Eligible
			 strategic partnership
					(A)In
			 generalFor purposes of this subsection, an eligible strategic
			 partnership shall be composed of at least 1 representative of a local board
			 serving a community, and of each of the 8 types of organizations described in
			 subparagraph (B).
					(B)Types of
			 organizationsThe types of organizations referred to in
			 subparagraph (A) are businesses, unions, labor-management partnerships, schools
			 (including community colleges), public agencies including law enforcement,
			 nonprofit community organizations, economic development entities, and
			 philanthropic organizations, that are actively engaged in providing learning,
			 mentoring, and work opportunities to eligible youth.
					(3)Fiscal and
			 administrative agentThe strategic partnership shall designate an
			 entity, which shall be a member of the partnership, as the strategic
			 partnership's fiscal and administrative entity for the implementation of
			 activities under the grant.
				(e)ApplicationTo
			 be eligible to receive a grant under this section, an organization shall submit
			 an application to the Secretary at such time, in such manner, and containing
			 such information as the Secretary may require.
			(f)PriorityIn
			 making grants under this section, the Secretary shall give priority to
			 organizations located in communities described in subsection (c) or (d)(2) of
			 section 169 of the Workforce Investment Act of 1998 (29 U.S.C. 2914).
			(g)Eligible
			 youthTo be eligible to participate in a program carried out
			 under this section, a youth shall—
				(1)be not less than
			 age 14 and not more than age 24;
				(2)reside in a
			 community described in subsection (c) or (d)(2) of section 169 of such Act;
			 and
				(3)have multiple
			 barriers to education and career success, as specified by the Secretary.
				(h)Use of
			 fundsAn organization that receives a grant under this section
			 may use the funds made available through the grant to provide programs of work
			 experiences and training in green-collar industries that include education and
			 paid work experiences. The work experiences shall involve retrofitting
			 buildings (including facilities of small businesses) to achieve energy savings,
			 or enhancing, creating, or preserving public space, within the communities
			 served. In providing the programs, the organization may provide any of the
			 activities described in subsection (b)(1) of that section 169.
			(i)Report to
			 Congress
				(1)IndicatorsFor
			 purposes of the program carried out under this section, the indicators of
			 performance shall be—
					(A)acquisition of a
			 high school diploma or its generally recognized equivalent by individuals who
			 completed their participation in the program and who participated in training
			 described in subsection (b);
					(B)entry of such
			 individuals, who participated in work experiences described in subsection (b),
			 into postsecondary education linked to the green economy, including registered
			 apprenticeship programs in a green-collar industry; and
					(C)entry of such
			 individuals, who participated in work experiences described in subsection (b),
			 into unsubsidized employment in a green-collar industry.
					(2)AssessmentThe
			 Secretary shall prepare an assessment of the program that—
					(A)describes the use
			 of funds made available under this section to carry out the program and the
			 progress achieved through that program; and
					(B)provides
			 information on the performance of the program, including on the indicators of
			 performance.
					(3)ReportThe
			 Secretary shall annually submit to Congress a report containing the assessment
			 described in paragraph (2).
				8.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary for activities described in this
			 Act $1,000,000,000, which shall be available for the period of January 1, 2009
			 through December 31, 2010.
		
